DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 05/04/22 have been entered in the case. Claims 1-5, 8-9, 21 are pending for examination; claims 6-7, 12-19 are withdrawn and claims 20, 22-24 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chong et al. (US 2009/0198215) in view of Laurent et al. (US 6,408,897) and Magliochetti et al. (US 5,729,653).
Regarding claim 1, Chong discloses a system, in Fig. 92 comprising: 
a syringe 4810 having a filling needle 4871. Note: a filing needle 4871 is a part of a transfer guard 4870; however, a person skilled in the art would recognize that the needle can be a part of the syringe, as considered rearrangement parts in the device system.  Evidence: Hjertman et al. (US 5,435,076) shows that a needle 39 is a part of a syringe device 7, and the needle 39 is attached/detached from the syringe device7, see Fig. 6. 
a vial of fluid 4850; and 
a fill adapter device 4870 comprising: a housing; a fluid pathway (inside a filter 4877, para [0358]); wherein the fill adapter 4870; wherein the fill adapter device 4870 is configured to directly mate onto the vial 4850 of fluid, and wherein the fluid of the vial 4850 flows through the fluid pathway (via a needle 4872).
Chong does not disclose that a septum located in the housing of the fill adapter device for piercing by the filling needle; a heat exchanger that comprises: a heating element; wherein the fluid pathway is heated by the heating element.  
Laurent discloses a system comprising: a syringe 5 having a filling needle 12; a fill adapter device 2 comprising: a housing 13 that comprises a septum 15b for piercing by the filling needle 12, see Fig. 1.
Because both Chong and Laurent disclose a fluid transfer system, it would have been obvious to one skilled in the art to substitute one device (e.g., providing a septum located in the housing of the fill adapter and a filling needle being a part of the syringe for the other to achieve the predictable result of transferring a fluid from one to another container. 
Thus, Chong in view of Laurent device comprising: a transfer guard 4870 includes a neck 17 & leak tight assembly means 50 (as modified by Laurent); wherein the filling needle is part of the syringe 4810 (similar structure, e.g., the syringe 5 includes a filling needle 12, as modified by Laurent).
     	
    PNG
    media_image1.png
    527
    640
    media_image1.png
    Greyscale

Chong in view of Laurent does not disclose a heat exchanger, as required in the claimed invention.
Magliochetti discloses a container device 10 (or equivalent to a fill adapter device) for heating a fluid to normothermic temperature prior to the delivery of the fluid to a patient for providing a comfort level to a patient, preventing shocking of cold fluid temperature to bring discomfort to the patient. The fill adapter device 10 comprising: a housing 32; a heat exchanger that comprises a heating element 26; a fluid pathway (inside the housing 32) is heated by the heating element 26.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Chong in view of Laurent with including a heat exchanger device (e.g. heating element located into a chamber) or a fluid pathway inside the housing of the fill adapter device being heated, as taught by Magliochetti, for the benefits of heating fluids before delivery to a patient to prevent discomfort, shock or another type of trauma to the patient. 

    PNG
    media_image2.png
    546
    646
    media_image2.png
    Greyscale

Regarding claim 2, Chong discloses that the syringe 4810 further comprising a reservoir 4810 including a plunger 4820 and a plunger rod 4830. 
Regarding claim 3, Chong discloses that wherein the fluid pathway is fluidly connected to a filling needle input 4852 and/or 4872, configured to guide fluid into the heat exchanger (as modified by Magliochetti).  
Regarding claim 4, wherein the filling needle 4871 (or the filling needle 12, as modified by Laurent) is configured to be removably attached to the reservoir.  Note: as discussed in the claim 1 above, the filling needle 4871 can be a part of the syringe and considered as rearrangement parts. It is well-known in the art that the needle being removed from the reservoir of the syringe for replacing the needle to keep in sterile condition for each use.  Therefore, the filling needle 4871 is configured to be removably attached to the reservoir of the syringe.  Evidence: Hjertman et al. (US 5,435,076) shows that a needle 39 is a part of a syringe device 7, and the needle 39 is attached/detached from the syringe device7, see Fig. 6. 
Regarding claim 5, Chong in view of Laurent and Magliochetti discloses that wherein fluid flows through the fluid pathway and is heated (by the heater element, as modified by Magliochetti) and loaded into the reservoir 4810 through the filling needle 4871 (or the filling needle 12, as modified by Laurent).  
Regarding claim 8, Chong in view of Laurent and Magliochetti discloses the invention substantially as claimed.  Magliochetti discloses in Figs. 9A-10 that a processor 90 for program inside a controller 72, Fig. 10) configured to control (by a controller 72) the heating element in one or more preprogrammed profiles.  Magliochetti discloses that the temperature of the heating element can be monitored.  For example: the electrical resistance of the heating circuit can be monitored and used to calculated indirectly the temperature of the heating element and the fluid, col. 2, lines 35-43; the system can have a power shut-off circuit loop for automatically shutting off power and or alarm for sounding when a fault condition occurs.  Fault conditions can include the outlet temperature of the fluid, the resistance of the heating element and/or the fluid resistance exceeding a predetermined limit... In addition, the system can be equipment with one or more lights for indicating whether the desired pre-determined outlet fluid temperature has been reached, col. 2, lines 49-65.  For reasons above, Magliochetti discloses that the processor configured to control the heating element in one or more preprogrammed profiles.  
Regarding claim 9, Chong discloses that wherein the filling needle input is the septum 4852.  
Regarding claim 21, Chong discloses that wherein the fill adaptor device 4870 (includes the heat exchanger device, as modified by Magliochetti) is removably attached to the vial 4850.

Claims 1-5, 8-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunago et al. (US 5,826,713) in view of Arnold (US 5,102,406) and Magliochetti et al. (US 5,729,653).
Regarding claim 1, Sunago discloses a system, in Figs. 1 & 21 comprising: 
a vial 1/112 of fluid; and 
a fill adapter device 2/111 comprising: a housing that comprises a septum 24 for piercing by the filling needle (as modified by Homan, as below); and 
a fluid pathway (inside the vessel 2/111); wherein the fill adapter device 2/111 is configured to directly mate onto the vial 1/112 of fluid, and wherein the fluid of the vial 1/112 flows through the fluid pathway.
Sunago does not disclose a syringe having a filling needle.  However, Sunago discloses that a drug take-out port 21 includes a rubber plug 24.  It is well-known in the art that using a syringe having a filling needle to take out the drug from a vessel 2, see prior art Arnold as below).
Arnold discloses a device system comprising: a syringe 14 having a filling needle; wherein the syringe 14 is being used for withdrawing a fluid from a container 17 (equivalent to a fil adapter device) via inserting a septum 16 of the container 17 (or the fil adapter device). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Sunago with providing a syringe having a filling needle, as taught by Arnold, in order to withdraw a fluid from the container (e.g. the fil adapter device) via inserting through a septum of the container. 
                  
    PNG
    media_image3.png
    556
    543
    media_image3.png
    Greyscale

Sunago (or Sunago in view of Arnold) does not disclose a heat exchanger that comprises: a heating element; wherein the fluid pathway is heated by the heating element. 
Magliochetti discloses a container device 10 (or equivalent to a fill adapter device) for heating a fluid to normothermic temperature prior to the delivery of the fluid to a patient for providing a comfort level to a patient, preventing shocking of cold fluid temperature to bring discomfort to the patient. The fill adapter device 10 comprising: a housing 32; a heat exchanger that comprises a heating element 26; a fluid pathway (inside the housing 32) is heated by the heating element 26.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Sunago in view of Arnold with including a heat exchanger device (e.g. heating element located into a chamber) and a fluid pathway inside the housing of the fill adapter device being heated by the heating element, as taught by Magliochetti, for the benefits of heating fluids before delivery to a patient to prevent discomfort, shock or another type of trauma to the patient. 
Thus, Sunago in view of Arnold and Magliochetti device system includes the syringe having a filling needle (as taught by Arnold); the housing of the fil adapter device comprises a septum for piercing by the filling needle (as taught by Arnold); wherein the fluid of the vial 1/112 flows through the fluid pathway (inside the vessel 2/211 in Sunago) and is heated by the heating element (as taught by Magliochetti)
               
    PNG
    media_image4.png
    596
    533
    media_image4.png
    Greyscale

Regarding claim 2, Sunago in view of Arnold and Magliochetti discloses the invention substantially as claimed.  Arnold further discloses that the syringe comprising a reservoir including a plunger (at distal end of a plunger rod 15) and a plunger rod 15.  
Regarding claim 3, Sunago in view of Arnold and Magliochetti discloses the invention substantially as claimed; wherein the fluid pathway is fluidly connected to a filling needle input (a septum 12 and/or a needle 3/117, in Figs. 1 & 21 in Sunago) configured to guide fluid into the heat exchanger (as taught by Magliochetti).  
Regarding claim 4, Sunago in view of Arnold and Magliochetti discloses the invention substantially as claimed.  It is well-known in the art that the filling needle is configured to be removably attached to the reservoir of the syringe for replacing the filling needle each use.  
Regarding claim 5, Sunago in view of Arnold and Magliochetti discloses the invention substantially as claimed. Sunago in view of Arnold and Magliochetti discloses that wherein fluid flows through the fluid pathway and is heated (via the heat exchanger located inside the fil adapter device) and loaded into the reservoir through the filling needle of the syringe (as taught by Arnold).  
Regarding claim 8, Sunago in view of Arnold and Magliochetti discloses the invention substantially as claimed. Magliochetti discloses in Figs. 9A-10 that a processor 90 for program inside a controller 72, Fig. 10) configured to control (by a controller 72) the heating element in one or more preprogrammed profiles.  Magliochetti discloses that the temperature of the heating element can be monitored.  For example: the electrical resistance of the heating circuit can be monitored and used to calculated indirectly the temperature of the heating element and the fluid, col. 2, lines 35-43; the system can have a power shut-off circuit loop for automatically shutting off power and or alarm for sounding when a fault condition occurs.  Fault conditions can include the outlet temperature of the fluid, the resistance of the heating element and/or the fluid resistance exceeding a predetermined limit... In addition, the system can be equipment with one or more lights for indicating whether the desired pre-determined outlet fluid temperature has been reached, col. 2, lines 49-65.  For reasons above, Magliochetti (or Sunago in view of Arnold and Magliochetti) discloses that the processor configured to control the heating element in one or more preprogrammed profiles.  
Regarding claim 9, Sunago in view of Arnold and Magliochetti discloses the invention substantially as claimed. Sunago discloses that wherein the filling needle input is the septum 47 (Fig. 1 or septum located at distal end of the container 111, adjacent to the needle 117, in Fig. 21).  
Regarding claim 21, Sunago in view of Arnold and Magliochetti discloses the invention substantially as claimed. Sunago discloses that the fill adaptor device 2/111 is removably attached to the vial 1/112.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-9 & 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783